Citation Nr: 0428759	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  97-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a seizure disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from August 9, 1996, to April 26, 1998.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from April 27, 1996, to April 8, 
2003.

4.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from April 9, 2003.

5.  Entitlement to an initial compensable rating for a right 
shoulder disability, for the period from August 9, 1996, to 
September 18, 1997.

6.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disability, for the period from 
September 19, 1997.

7.  Entitlement to an initial compensable rating for a 
cervical spine disability, for the period from August 9, 
1996, to September 18, 1997.

8.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability, for the period from 
September 19, 1997.

9.  Entitlement to an initial compensable rating for 
sinusitis.  

10.  Entitlement to an initial compensable rating for 
residuals of an excision of a lipoma of the right forearm.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970, and from September 1984 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

In pertinent part, in a January 1997 rating decision, the RO 
granted service connection for a seizure disorder and PTSD 
and assigned initial 10 percent ratings, effective August 9, 
1996, the day following the date of the veteran's separation 
from active service.  In addition, the RO granted service 
connection for a right shoulder disability and a cervical 
spine disability, and assigned initial zero percent ratings, 
effective August 9, 1996.  Finally, the RO denied service 
connection for sinusitis and residuals of a lipoma excision.

The following month, the veteran initiated an appeal of the 
RO's decisions.  Thereafter, in a May 1997 rating decision, 
the RO granted service connection for sinusitis and residuals 
of a lipoma excision and assigned initial zero percent 
ratings, effective August 9, 1996.  The award of service 
connection for these disabilities constitutes a full award of 
the benefits originally sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The veteran, however, 
thereafter appealed the downstream element of the initial 
ratings assigned for those disabilities.  Thus, the issues of 
entitlement to initial compensable ratings for sinusitis and 
residuals of a lipoma excision of the right forearm are in 
appellate status.  

Before the matter was certified to the Board, in a June 1998 
rating decision, the RO increased the initial ratings for the 
veteran's right shoulder and cervical spine disabilities to 
10 percent, effective September 19, 1997.  As set forth 
above, based on the procedural history of this case, proper 
adjudication of the veteran's claims requires an analysis 
during two discrete time periods.  The first period extends 
from August 9, 1996, the effective date of the award of 
service connection for right shoulder and cervical spine 
disabilities, to September 18, 1997, after which time the RO 
increased the initial ratings to 10 percent.  The second 
period extends from September 19, 1997.  See AB v. Brown, 6 
Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also in the June 1998 rating decision, the RO increased the 
initial rating for the veteran's PTSD to 30 percent, 
effective April 27, 1998.  Thereafter, in a May 2003 rating 
decision, the RO increased the rating for the veteran's PTSD 
to 50 percent, effective April 9, 2003.  For the reasons set 
forth above, proper adjudication of the veteran's PTSD claim 
requires an analysis during the three discrete time periods 
delineated above.  Id.  

Finally, the Board notes that the issues originally on appeal 
included entitlement to an initial rating in excess of 10 
percent for migraine headaches.  In addition, in September 
2003, the veteran submitted a notice of disagreement with a 
May 2003 rating decision granting a total rating based on 
individual unemployability due to service-connected 
disabilities, effective April 9, 2003.  In a February 2004 
rating decision, however, the RO increased the rating for the 
veteran's headaches to 50 percent, effective from August 8, 
1996, the day following the date of the veteran's separation 
from active service.  Also in the February 2004 rating 
decision, the RO granted an earlier effective date for the 
award of a total rating based on individual unemployability 
due to service-connected disabilities to August 9, 1996.  The 
Board finds that the RO's actions constitute a complete award 
of the benefits sought on appeal with respect to those 
issues.  See AB v. Brown, 6 Vet. App. 35 (1993); 38 C.F.R. §§ 
3.400, 4.124a, Diagnostic Code 8100 (2003).  

As set forth in more detail below in the remand portion of 
this decision, a remand is required with respect to the 
issues of entitlement to higher initial ratings for PTSD, a 
cervical spine disability, and sinusitis.  These matters are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since the initial award of service connection, the 
veteran's service-connected seizure disorder has been 
manifested by major seizures occurring approximately two to 
three times yearly and minor seizures occurring approximately 
once or twice weekly.

2.  Since the initial award of service connection, the 
veteran's right shoulder disability has been manifested by 
pain, limited motion, and X-ray evidence of arthritis.

3.  Since the initial award of service connection, residuals 
of an excision of a lipoma of the right forearm consist of an 
asymptomatic, 1 square centimeter scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating, but no 
higher, for a seizure disorder have been met from August 9, 
1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.124a, Diagnostic Code 8911 (2003).

2.  The criteria for an initial 10 percent rating, but no 
higher, for a right shoulder disability have been met from 
August 9, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5201 (2003).

3.  The criteria for an initial compensable rating for 
residuals of an excision of a lipoma of the right forearm 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800- 7805 (effective prior 
to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 2002 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
generally advised the veteran to submit or identify any 
additional evidence he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).

Here, it is noted that the original rating decisions on 
appeal which denied the veteran's claims were dated in 
January 1997, May 1997, and June 1998, prior to the enactment 
of the VCAA.  Obviously, therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decisions 
denying his claims.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented by experienced counsel and has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran, as well as 
records from the Social Security Administration.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  

After a review of the three volume record in this case, the 
Board finds no indication of any available, pertinent, 
outstanding private medical evidence specifically identified 
by the veteran, nor is there any indication that outstanding 
Federal department or agency records exist that should be 
requested in connection with the claims adjudicated in this 
decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2003).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his claims.  Given 
the facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that he was 
evaluated on several occasions beginning in January 1993 in 
connection with his complaints having of "passing out 
spells" since 1970.  He was diagnosed as having a partial 
complex seizure disorder.  Service medical records also show 
notations of treatment for an injury to the right shoulder.  
In December 1995, the veteran underwent excision of a lipoma 
of the right forearm, with no complications.  

In August 1996, the veteran submitted an application for VA 
compensation benefits, including service connection for a 
seizure disorder, a right shoulder disability, and residuals 
of an excision of a lipoma of the right forearm.  

In connection with his claims, the veteran underwent VA 
medical examination in October 1996.  He reported that he had 
had a grand mal seizure in 1989; since that time, he 
indicated that experienced twice-weekly episodes of 
lightheadedness and spots before his eyes, as well as several 
grand mal seizures.  With respect to his right shoulder, the 
veteran reported stiffness and aching in the morning.  He 
indicated that he was able to work overhead for short periods 
of time.  The veteran also reported that he had undergone an 
excision of a lipoma in February 1996, with no significant 
residuals.  Physical examination revealed a 1 centimeter 
rounded scar that had blackened in the mid-volar right 
forearm.  It was nontender.  Range of motion testing of the 
right shoulder showed abduction and forward flexion from zero 
to 180 degrees, and internal and external rotation to 90 
degrees.  X-ray studies showed degenerative joint disease of 
the right shoulder.  The diagnoses included status post 
lipoma with residual scar, partial complex seizure disorder 
by history, and right rotator cuff injury with minimal 
degenerative joint disease.  

In a January 1997 rating decision, the RO granted service 
connection for a seizure disorder and assigned an initial 10 
percent rating, effective August 9, 1996, the day following 
the date of the veteran's separation from active service.  In 
addition, the RO granted service connection for a right 
shoulder disability and assigned an initial zero percent 
rating, effective August 9, 1996.  In a May 1997 rating 
decision, the RO granted service connection for residuals of 
a lipoma excision and an assigned initial zero percent 
rating, effective August 9, 1996.  The veteran appealed the 
RO's decisions, generally arguing that increased ratings were 
warranted.  

Records obtained from the Social Security Administration 
include an August 1997 decision from an Administrative Law 
Judge showing that the veteran was determined to be disabled 
within the meaning of the Social Security Act since May 1996 
as a result of several disabilities, including a seizure 
disorder, migraine headaches, and degenerative joint disease 
of the lumbar spine and right shoulder.  Medical records 
utilized by SSA in reaching this determination were forwarded 
to the RO and include service medical and personnel records 
and VA clinical records.  

Also included in the records forwarded by SSA was a July 1996 
seizure questionnaire completed by the veteran.  On the 
questionnaire, the veteran reported that he experienced 2 
spells weekly, consisting of occasional loss of 
consciousness, twitching muscles, trouble walking, hair 
standing on end, and bright spots.  He indicated that these 
spells lasted three to eight minutes.  After the spells, he 
indicated that he felt sore and confused.  In a July 1996 
pain questionnaire, the veteran indicated that he experienced 
constant pain in his low back, neck, upper back, right 
shoulder, and head.  

In an August 1996 SSA medical examination report, a private 
physician noted that the veteran's complaints included right 
shoulder pain on and off since an injury in 1968.  
Examination showed a decrease of right shoulder motion to 130 
degrees of forward elevation, 130 degrees abduction, and 30 
degrees adduction.  There was tenderness to rotation, and 
external rotation was 80 degrees and internal rotation was 30 
degrees.  X-ray studies showed degenerative joint disease of 
the right shoulder.  The impressions included seizure 
disorder and rotator cuff injury of the right shoulder.  

The veteran again underwent VA medical examination in 
November 1997.  He reported right shoulder pain, which 
increased with overhead work, as well as pushing, pulling, or 
lifting more than 20 pounds.  He indicated that he took no 
medication for his shoulder disability.  Physical examination 
revealed that muscle tone and strength were normal in the 
extremities.  Range of motion testing of the right shoulder 
showed elevation, abduction and forward flexion from zero to 
170 degrees, and internal and external rotation to 90 
degrees.  The diagnoses included degenerative joint disease 
of the right shoulder with limited motion.  The examiner 
indicated that he would assign an additional 15 degrees of 
motion loss for the right shoulder due to Deluca issues.  

In a June 1998 rating decision, the RO increased the initial 
rating for the veteran's right shoulder disability to 10 
percent, effective September 19, 1997, the date the veteran's 
representative submitted written arguments to the RO.  

In pertinent part, VA and post-service military clinical 
records, dated from September 1996 to April 2003, show that 
the veteran was treated for several disabilities, including a 
seizure disorder and right shoulder pain.  Specifically, 
these records show that in October 1996, the veteran sought 
treatment for several complaints, including right shoulder 
pain.  He reported that he had a history of a rotator cuff 
injury in 1968.  Examination showed that range of motion of 
the right shoulder was full, with pain.  He was given a 
refill of Percocet and Valium for neck and shoulder pain.  
Also in October 1996, the veteran was given Dilantin for his 
seizure disorder.  He reported that he experienced seizures 
one to three times yearly, most recently in June 1996.  

In February 1997, the veteran reported that he had had a 
seizure the previous night.  He indicated that he developed a 
feeling of nausea, became sweaty and hot, and fell to the 
ground, with no loss of consciousness or tonic-clinic 
activity.  The impression was vasovagal episode, doubt 
seizure.  The veteran's Dilantin dose was increased.  In 
October 1997, the veteran reported that he had been having 
petit mal seizures approximately once every three months.  He 
indicated that his last major seizure had been in February 
1997.  In February 1998, the veteran reported that he had had 
a seizure 10 days prior, consisting of an episode of shaking, 
confusion, and blacking out.  He indicted that he felt sleepy 
afterwards.  Prior to his most recent episode, the veteran 
indicated that he had had no seizure activity since 
approximately November 1997.  

In April 1999, the veteran had a physical therapy 
consultation in connection with his complaints of cervical 
and upper extremity pain for the past five days.  The 
assessment was cervical radiculopathy C5-C6.  In an April 
1999 treatment note, a private neurologist indicated that the 
veteran was in a lot of pain and would probably need a 
discectomy.  A physical examination showed that his neck was 
stiff with decreased range of motion.  He had normal strength 
in the upper extremities, including the rotator cuff muscles.  
In May 1999, the veteran was seen in the pain clinic in 
connection with his complaints of pain in his low back, neck, 
left arm, right leg, as well as headaches.  No complaints or 
findings pertaining to the right shoulder were recorded.  
Also in May 1999, the veteran reported that he had had no 
seizures since May 1996.

In January 2000, the veteran was reevaluated in connection 
with his placement on the TDRL.  He indicated that he was 
currently on seizure medication and had had no seizures since 
May 1999.  The assessments included complex partial seizure 
disorder and cervical spondylosis.  In March 2001, the 
veteran reported that he had experienced a seizure the 
previous week and had slept for 4 to 5 hours thereafter.  

The veteran underwent VA medical examination in April 2003.  
He reported that he had had a 35-year history of intermittent 
right shoulder discomfort . He indicated that his symptoms 
were controlled with pain medication and he was able to use 
his right shoulder without limitations.  The veteran also 
reported that he had had a lipoma removed from the right 
forearm in 1990, but that there had been no recurrence.  The 
veteran indicated that he had last worked as a stockbroker in 
1997, but had been unemployed since that time, primarily due 
to low back pain.  Examination revealed a small scar at the 
lipoma sight, measuring 1 square centimeter.  The scar was 
light, linear, with no tenderness, depression or elevation.  
It was not ulcerated and there were no attachments.  The 
texture was supple.  Examination of the right shoulder showed 
no heat, swelling, redness or deformity.  Range of motion of 
the right shoulder was as follows:  Abduction and anterior 
flexion were from zero to 180 degrees, internal and external 
rotation was from zero to 90 degrees with extension from zero 
to 45 degrees.  With a five pound weight, the veteran was 
able to abduct from zero to 170 degrees and the anterior 
flexion was from zero to 170 degrees.  Internal and external 
rotation, as well as extension, remained normal.  There was 
no instability, incoordination, loss of strength, or 
neurological abnormalities.  The diagnoses included 
degenerative joint disease, mild, right shoulder, and history 
of lipoma removal, right forearm, with residual scar.  

At a VA neurological examination in April 2003, the veteran 
reported a history of blackout spells beginning in service.  
He indicated that he was eventually diagnosed as having a 
seizure disorder.  The veteran reported that he continued to 
have seizures of a large type two to three times yearly, 
particularly if he ran out of medication.  Otherwise, he 
indicated that he had "spacing out spells" once or twice 
weekly where he just stares into space for a few minutes.  
The diagnoses included partial complex seizure disorder with 
secondary generalization.  The examiner noted that the 
veteran reported partial seizures which largely consisted of 
staring spells once or twice weekly and had more severe 
secondarily generalized tonic/clonic seizures two or three 
times yearly.  The examiner indicated that the veteran was 
unemployable due to his migraine headaches and seizures.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



III.  Analysis

Seizure disorder:  As set forth above, the RO has evaluated 
the veteran's seizure disorder as 20 percent disabling, 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2003).  

Under the General Rating Formula for Major and Minor 
Epileptic Seizures, a 10 percent rating is assigned for a 
confirmed diagnosis of epilepsy with a history of seizures.  
A 20 percent rating is warranted for 1 major seizure during 
the preceding 2 years or 2 minor seizures during the 
preceding 6 months.  A 40 percent rating is assigned for 1 
major seizure during the preceding 6 months or 2 major 
seizures, or 5 to 8 minor seizures weekly, during the 
preceding year.  A 60 percent rating is warranted for 3 major 
seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911 (2003).

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  In the presence of major and minor 
seizures, the rating will be based on the predominant type of 
seizure.  38 C.F.R. § 4.124a (2003), Notes.

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2003).  

Applying the facts in this case to the criteria set forth 
above, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 60 percent rating for 
a seizure disorder have been met.  The evidence shows that 
the veteran has been on medication for his disability since 
his separation from service.  While on medication, the 
veteran reports that he has had fewer seizure episodes, but 
nonetheless continues to experience, on average two to three 
major seizures yearly and minor seizures once to twice 
weekly.  Indeed, the Board notes that at the most recent VA 
medical examination in April 2003, the examiner concluded 
that the veteran was unable to work, in part due to his 
seizure disorder.  The Board finds that the symptoms 
summarized above more nearly approximate the criteria for a 
60 percent rating for a seizure disorder.  The criteria for 
an 80 percent rating have not been met because it has been 
neither shown nor contended that the veteran has experienced 
4 major seizures, or more than 10 minor seizures weekly, 
during the preceding year.  Thus, the preponderance of the 
evidence is against the assignment of an 80 percent rating 
for a seizure disorder.

In reaching its decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2003).  In this case, however, the evidence does 
not show an exceptional or unusual disability picture which 
would render impractical the application of the regular 
schedular rating standards.  It is noted that the veteran is 
currently in receipt of a 60 percent rating for his seizure 
disorder, as well as a total rating based on individual 
unemployability due to service-connected disabilities, 
including for his seizure disorder, in part.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In view of the foregoing, the 
Board finds that an extraschedular rating is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

Right shoulder:  The RO has rated the veteran's right 
shoulder disability under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5201.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a (2003).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003.  That provision provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the major or 
minor arm to shoulder level, or when there is limitation of 
motion of the minor arm to midway between side and shoulder 
level.  A 30 percent rating is assigned where there is 
limitation of motion of the major arm to midway between side 
and shoulder level, or where there is limitation of motion of 
the minor arm to 25 degrees from the side.  A maximum 40 
percent rating is assigned where there is limitation of 
motion of the major arm to 25 degrees from the side.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (2003).

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of the shoulder; the veteran 
is entitled to be rated under the Diagnostic Code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm and 30 
percent for the major arm.  Intermediate ankylosis, between 
favorable and unfavorable, warrants a 30 percent evaluation 
for the minor arm and a 40 percent rating for the major arm.  
Unfavorable ankylosis with abduction limited to 25 degrees 
from the side is assigned a 40 percent evaluation for the 
minor arm and a 50 percent evaluation for the major arm.  38 
C.F.R. § 4.71a, Diagnostic Code 5200 (2003).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5202 provides a 20 percent evaluation for 
impairment of the humerus where there is infrequent episodes, 
and guarding of movement only at the shoulder level of either 
arm, or where there is recurrent dislocation of the minor 
humerus at the scapulohumeral joint with frequent episodes 
and guarding of all arm movements.  A 30 percent rating is 
warranted for recurrent dislocation of the major humerus at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  

Under the provisions of Diagnostic Code 5203, a 10 percent 
rating is warranted for impairment of the clavicle or scapula 
manifested by malunion or nonunion without loose movement.  A 
maximum 20 percent evaluation is provided where there is 
dislocation of the clavicle or scapula or where there is 
nonunion of the clavicle or scapula with loose movement.

In this case, the evidence of record shows that the veteran 
is right-handed.  Thus, his right shoulder is part of his 
major extremity.  Repeated examinations have shown X-ray 
evidence of arthritis since his separation from service, as 
well as pain and limited motion in the right shoulder; 
however, the evidence shows that the veteran does not have 
limitation of motion in the major right shoulder that would 
warrant a 20 percent disability rating under Diagnostic Code 
5201.  

For example, an August 1996 SSA medical examination report 
showed a decrease of right shoulder motion to 130 degrees of 
forward elevation and abduction, with external rotation to 80 
degrees and internal rotation to 30 degrees.  X-ray studies 
showed degenerative joint disease of the right shoulder.  At 
a VA medical examination in October 1996, range of motion 
testing of the right shoulder was normal, with abduction and 
forward flexion from zero to 180 degrees, and internal and 
external rotation to 90 degrees.  At a VA medical examination 
in November 1997, range of motion testing of the right 
shoulder showed elevation, abduction and forward flexion from 
zero to 170 degrees, and internal and external rotation to 90 
degrees.  The examiner indicated that he would assign an 
additional 15 degrees of motion loss for the right shoulder 
due to Deluca issues.  Most recently, at an April 2003 VA 
medical examination, abduction and anterior flexion were from 
zero to 180 degrees, internal and external rotation was from 
zero to 90 degrees with extension from zero to 45 degrees.  
Even considering Deluca factors, these range of motion values 
do not support the assignment of a 20 percent rating under 
Diagnostic Code 5201; however, the Board finds that a 10 
percent rating is warranted from August 9, 1996, based on the 
evidence of degenerative arthritis, established by X-ray 
findings, as well as pain and limited motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003). 

The Board has also considered whether a rating in excess of 
10 percent would warranted under an alternative diagnostic 
code.  There is no evidence of ankylosis or impairment of the 
humerus, scapula or clavicle, to warrant application of 
Diagnostic Codes 5200, 5202, or 5203.  

The Board has also considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but finds no basis for further  action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension  Service might 
consider exceptional or unusual with respect to the right 
shoulder disability.  The veteran and his attorney have not 
contended otherwise.

In summary, the Board finds that an initial 10 percent 
rating, but no higher, for a right shoulder disability most 
accurately contemplates the symptomatology and resulting 
impairment demonstrated in the medical evidence of record.  

Residuals of an excision of a lipoma of the right forearm:   
Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805.  The veteran is entitled to be rated under 
the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  Diagnostic Codes 7801 and 7802 provide ratings for 
scars from second and third degree burns.  As the medical 
evidence of record indicates that the scar referable to the 
in-service lipoma excision is not on the veteran's head, 
face, or neck, nor due to second or third degree burns, these 
provisions are not for application.

Under Diagnostic Code 7803, as in effect prior to August 30, 
2002, a 10 percent rating was assigned for scars which are 
poorly nourished, with repeated ulceration.  Under Diagnostic 
Code 7804, as in effect prior to August 30, 2002, a 10 
percent evaluation may be assigned for scars which are tender 
and painful on objective demonstration.  Under Diagnostic 
Code 7805, as in effect prior to August 30, 2002, scars may 
be rated on limitation on function of the part affected.  38 
C.F.R. § 4.118 (2002).

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 - 49,599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58,448 - 
58,449 (Sept. 16, 2002).  It appears that the RO considered 
the revised regulations.  In any event, based on the facts of 
this case, the Board finds that the revised regulations are 
not significantly different from the regulations in effect 
prior to August 30, 2002, for Diagnostic Codes 7803, 7804 or 
7805.

For example, under both versions, Diagnostic Code 7804 
provides a maximum 10 percent rating for a superficial and 
painful scar.  Under the new Diagnostic Code 7803, a maximum 
10 percent rating is assigned for a superficial and unstable 
scar.  A note to the criteria indicates that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A second note indicates that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (from 
August 30, 2002).

Under both versions, Diagnostic Code 7805 provides that scars 
are rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to 
and from August 30, 2002).

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran, particularly in light of 
the evidence of record.  In that regard, the Board observes 
that the evidence does not show, nor does the veteran 
contend, that the scar resulting from the in-service lipoma 
excision, which measures 1 square centimeter, is poorly 
nourished, repeatedly ulcerated, tender and painful, 
unstable, or productive of limitation of function.  Thus, the 
Board finds that the criteria for a compensable rating under 
the provisions discussed above have not been met.

The Board also finds that the residuals of the lipoma 
excision are productive of neither marked interference with 
employment nor frequent periods of hospitalization, and they 
do not otherwise present an exceptional or unusual disability 
picture.  Neither the veteran nor his attorney have contended 
otherwise.  Thus, further discussion of an extra-schedular 
rating is unnecessary.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  This is a case where the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An initial 60 percent rating for a seizure disorder is 
granted from August 9, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial 10 percent rating for a right shoulder disability 
is granted from August 9, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial compensable rating for residuals of an excision of 
a lipoma of the right forearm is denied.  


REMAND

A review of the record indicates that the RO has evaluated 
the veteran's PTSD pursuant to the criteria set forth at 38 
C.F.R. § 4.130, Diagnostic Code 9411.  These criteria have 
been in effect since November 7, 1996.  See 61 Fed. Reg. 
52,695- 52,702 (Oct. 8, 1996).  

Likewise, the RO has evaluated the veteran's sinusitis 
pursuant to the criteria set forth at 38 C.F.R. § 4.97, 
Diagnostic Code 6511.  These criteria have been in effect 
since October 7, 1996.  See 61 Fed. Reg. 46,728 (Sep. 5, 
1996).  

As service connection for PTSD and sinusitis was established 
effective August 9, 1996, however, the veteran is entitled to 
consideration of his claims for higher initial ratings for 
PTSD and sinusitis under both the old and new criteria for 
evaluating PTSD and sinusitis.  VA must apply the version 
that is more favorable to the veteran.  See VA O.G.C. Prec. 
Op. No. 7-2003 (Nov. 19, 2003); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003). 

In this case, the RO has not yet considered the veteran's 
claim under both the old and amended versions of Diagnostic 
Codes 9411 or 6511.  In addition, the veteran has not yet 
been notified of the old criteria pertaining to the 
evaluation of PTSD or sinusitis.  Since he has not had an 
opportunity to present evidence or argument on the 
application of the old rating criteria, and since none of the 
statements of the case provided to him contained a summary of 
the old criteria or appropriate citations, the Board must 
remand the matter to avoid the possibility of prejudice.  38 
C.F.R. §§ 4.2, 19.9 (2003); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Similarly, the Board notes that the rating criteria for the 
evaluation of the veteran's cervical spine disability were 
amended twice during the pendency of this appeal.  The 
criteria for the evaluation of intervertebral disc syndrome 
were revised, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 - 54,349 (August 22, 2002).  In addition, the criteria 
for evaluating disabilities of the spine were revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 - 
51,456 (August 27, 2003).  Because the RO has not yet 
considered the veteran's claim under all potentially 
applicable rating criteria, a remand is required.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In addition, the veteran has not been examined for 
compensation purposes since the criteria for evaluating 
disabilities of the spine were amended.  Thus, another VA 
medical examination is necessary.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (holding that VA medical examination 
reports must provide sufficient reference to the pertinent 
schedular criteria for rating purposes).

Accordingly, the case is remanded for the following actions:

1.  The veteran should be afforded a VA 
medical examination to determine the 
severity of his service-connected 
cervical spine disability.  The claims 
folder should be provided to the examiner 
for review in connection with the 
examination of the veteran.  The examiner 
should be requested to delineate all 
manifestations of the veteran's cervical 
spine disability, to include any loss of 
motion or neurological abnormalities, and 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the veteran's service-
connected cervical spine disability is 
productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.

2.  After conducting any additional 
development deemed necessary, the RO 
should then readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case, including 
citations to all potentially applicable 
rating criteria, and an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



